Filed Pursuant to Rule 424(b)(5) Registration No. 333-146257 The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to completion, dated October 7, 2009 Preliminary prospectus supplement(To prospectus dated October 10, 2007) 4,000,000 shares Savient Pharmaceuticals, Inc.Common stock We are offering 4,000,000 shares of our common stock, par value $0.01 per share. Our common stock is listed on The NASDAQ Global Market under the symbol SVNT. On October5, 2009, the last reported sales price of our common stock on The NASDAQ Global Market was $14.27 per share. Investing in our common stock involves a high degree of risk. Before buying any shares, you should read carefully the discussion of material risks of investing in our common stock under the headings Risk factors on page S-10 of this prospectus supplement. Per share Total Public offering price $ $ Underwriting discounts and commissions $ $ Proceeds, before expenses, to us $ $ We have granted the underwriters the right to purchase up to 600,000 additional shares of our common stock to cover any over-allotments. The underwriters can exercise this right at anytime within 30 days after the date of this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver shares against payment on or about October , 2009. Sole book-running manager J.P.Morgan Lead manager Wedbush PacGrow Life Sciences October , 2009 Table of contents Prospectus supplement Page About this prospectus supplement S-ii Prospectus supplement summary S-1 Risk factors S-10 Forward-looking statements S-30 Use of proceeds S-31 Dilution S-32 Underwriting S-34 Legal matters S-38 Experts S-38 Where you can find more information S-38 Information incorporated by reference S-39 Prospectus Page About this prospectus i Summary 1 Risk factors 1 Forward-looking statements 1 Use of proceeds 2 Ratio of earnings to fixed charges 3 Dilution 3 The securities we may offer 3 Description of capital stock 4 Description of debt securities 8 Description of warrants 13 Legal ownership of securities 14 Plan of distribution 18 Validity of securities 20 Experts 20 Where you can find more information 20 Incorporation of certain information by reference 21 You should rely only on the information contained in or incorporated by reference in this prospectus supplement, the accompanying prospectus and in any free writing prospectus that we have authorized for use in connection with this offering. We have not, and the underwriters have not, authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus supplement, the accompanying prospectus, the documents incorporated by reference in this prospectus supplement and the accompanying prospectus and in any free writing prospectus that we have authorized for use in connection with this offering is accurate only as of the date of those respective documents. Our business, financial condition, results of operations and prospects may have changed since those dates. You should read this prospectus supplement, the accompanying prospectus, the documents incorporated by reference in this prospectus supplement and the accompanying prospectus and any free writing prospectus that we have authorized for use in connection with this offering in their entirety before making an investment decision. You should also read and consider the information in the documents we have referred you to in the sections of this prospectus supplement entitled Information incorporated by reference and Where you can find more information. S-i About this prospectus supplement This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering of our common stock and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference in this prospectus supplement and the accompanying prospectus. The second part, the accompanying prospectus, provides more general information about us and the common stock offered hereby. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus or any document incorporated by reference therein filed prior to the date of this prospectus supplement, on the other hand, you should rely on the information in this prospectus supplement. If any statement in one of these documents is inconsistent with a statement in another document having a later datefor example, a document incorporated by reference in the accompanying prospectusthe statement in the document having the later date modifies or supersedes the earlier statement. We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference in this prospectus supplement and the accompanying prospectus were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. Unless stated otherwise, references in this prospectus supplement and the accompanying prospectus to Savient, we, us, or our refer to Savient Pharmaceuticals, Inc., unless the context requires otherwise. This prospectus supplement contains references to a number of our trademarks that are registered or are subject to pending applications or to which we have common law rights. These include, but are not limited to, KRYSTEXXA ä and Oxandrin ® . Each trademark, trade name or service mark of any other company appearing in this prospectus supplement or the accompanying prospectus belongs to its holder. We are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. The distribution of this prospectus and the offering of the common stock in certain jurisdictions may be restricted by law. Persons outside the United States who come into possession of this prospectus supplement and the accompanying prospectus must inform themselves about, and observe any restrictions relating to, the offering of the common stock and the distribution of this prospectus outside the United States. This prospectus supplement and the accompanying prospectus do not constitute, and may not be used in connection with, an offer to sell, or a solicitation of an offer to buy, any securities offered by this prospectus supplement and the accompanying prospectus by any person in any jurisdiction in which it is unlawful for such person to make such an offer or solicitation. S-ii Prospectus supplement summary This summary highlights selected information appearing elsewhere or incorporated by reference in this prospectus supplement and the accompanying prospectus, and may not contain all of the information that is important to you in making your investment decision. This prospectus supplement and the accompanying prospectus include information about the shares of our common stock that we are offering as well as information regarding our business. You should read this prospectus supplement and the accompanying prospectus, including the information incorporated by reference and any free writing prospectus that we have authorized for use in connection with this offering, in their entireties. You should carefully consider the information set forth under Risk factors in this prospectus supplement before making your investment decision. Company overview We are a specialty biopharmaceutical company focused on developing KRYSTEXXA (pegloticase), or KRYSTEXXA, for the treatment of chronic gout in patients refractory to conventional therapy. Chronic gout that is refractory to conventional therapy occurs in patients who have failed to normalize serum uric acid and whose signs and symptoms are inadequately controlled with xanthine oxidase inhibitors at the maximum medically appropriate dose or for whom these drugs are contraindicated. In our replicated randomized, double-blind, placebo-controlled, parallel- group Phase 3 clinical trials, KRYSTEXXA, a biologic PEGylated uricase enzyme, demonstrated the normalization of uric acid, complete resolution of tophi, improvement in chronic pain, improvement of physical functioning and decreased frequency of gout flares in patients with chronic gout. Our strategic plan is to seek approval from the U.S. Food and Drug Administration, or FDA, of KRYSTEXXA and to develop a program of regulatory filings and review of KRYSTEXXA in other countries. We continue to believe that a worldwide partnership for the commercialization of KRYSTEXXA or a broader strategic transaction involving our company would serve to maximize the commercial prospects of KRYSTEXXA in the United States, Europe and other foreign countries. Recent developments KRYSTEXXA In October 2008, we submitted a Biologic License Application, or BLA, to the FDA for KRYSTEXXA. In June 2009, an FDA-appointed Arthritis Advisory Committee voted 14-1 to recommend approval of KRYSTEXXA for chronic gout in patients refractory to conventional therapy. In July 2009, we received a complete response letter, or CRL, from the FDA, and we met with the FDA in September 2009 to determine defined resolutions with respect to the necessary requirements for approval of our BLA. We believe that we have aligned our organization and invested the necessary resources, including the use of external consultants, to position ourselves to satisfy the issues identified by the FDA in the CRL, and we expect to resubmit our BLA in early 2010. We believe this submission will, once accepted by the FDA, lead to a six month FDA review process. Although the size of the market for KRYSTEXXA is difficult to predict at this time, we currently expect, based on our research, that there are approximately 100,000 to 170,000 patients who have chronic gout that is refractory to conventional therapy. Rheumatologists are the target audience for KRYSTEXXA. Although the majority of patients with gout are seen in primary care settings, the most difficult cases are typically referred to rheumatologists. There are approximately 4,500 rheumatologists in the United States. Administration of biologic therapy via intravenous infusion is well-established in clinical practice in the rheumatology setting as there are two widely used pharmaceutical products for the treatment of rheumatoid arthritis that are administered via intravenous infusion. The key S-1 opinion leaders in the gout field are rheumatologists, some of whom have been involved in the clinical development program for KRYSTEXXA. A subset of nephrologists see a high volume of patients with complicated gout, due to co-morbidity of gout with renal disease, and the use of calcineurin inhibitors (which exacerbate hyperuricemia) in kidney transplant recipients. Nephrologists mainly administer infused therapies in the hospital setting. Infusion nurses play a critical role for any infused product because they both perform the administration and are with the patient throughout the entire time of the infusion, providing a potential educational channel to patients. We do not currently have an existing sales force as we do not actively promote any products at this time. We have conducted sales force sizing analyses based on these target audiences and presently believe that a sales force of 60 specialty representatives will be adequate to launch KRYSTEXXA, if approved. On July 31, 2009, we received a CRL from the FDA stating that the FDA was not in a position to approve our BLA for KRYSTEXXA as a treatment for chronic gout in patients refractory to conventional therapy due to non-clinical related deficiencies. The CRL from the FDA cites deficiencies with the chemistry, manufacturing and controls, or CMC, section of the BLA and also provided the current draft of the proposed labeling and further guidance regarding a Risk Evaluation and Mitigation Strategy, or REMS, program (Medication Guide and Communication Plan). One of the issues raised by the FDA in the CRL addresses a change made in the proposed process for manufacturing pegloticase, the active pharmaceutical ingredient for KRYSTEXXA, for commercial use. The FDA concluded that the comparability data submitted for the material manufactured using the proposed commercial manufacturing process was not adequate to demonstrate that it was representative of the material used to establish the safety and efficacy of KRYSTEXXA in its replicate Phase 3 clinical trials. The FDA stated that we had the option of either reverting to and validating the manufacturing process used to produce pegloticase for the Phase 3 clinical trials or conducting additional comparability clinical trials to support the use of KRYSTEXXA manufactured using the proposed commercial manufacturing process. The CRL also stated that the FDA has determined that a REMS program is necessary for KRYSTEXXA consisting of:  a Medication Guide to ensure the safe and effective use of KRYSTEXXA by patients;  a Communication Plan directed to healthcare providers likely to prescribe KRYSTEXXA to provide for the dissemination of information about the risks of severe infusion reactions and anaphylaxis, severe events associated with the use of KRYSTEXXA in individuals with glucose-6- phosphate dehydrogenase (G6PD) deficiency, and major cardiovascular events; and  an Assessment Plan to survey patients and providers understanding of the serious risks of
